Citation Nr: 0009561	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  92-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for diabetes mellitus.  

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
varicose veins.  

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a skin 
disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977 and from January 1991 to March 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for varicose veins and for 
a skin disorder of the feet on the grounds that new and 
material evidence had not been presented to reopen the 
claims.  This appeal also arises from the June 1994 rating 
decision which denied service connection for diabetes 
mellitus.  

The case was previously before the Board in February 1993, 
December 1994, April 1996, and November 1997 when it was 
remanded for further development.  


REMAND

On three previous occasions, the Board has Remanded this case 
on previous occasions requesting that the RO verify all 
periods of active duty for training and inactive duty 
training in light of the veteran's contention that the 
claimed disorders may have been incurred in or aggravated 
during those periods.  Nevertheless, the verification 
requested by the Board remains unaccomplished.  The Board 
notes that the responses that the RO has received from the 
agencies that have been contacted, including the veteran's 
National Guard unit, have contained documents that were 
already of record (e.g., DD Forms 214) or simply noted the 
veteran's known total period of National Guard service, from 
February 1977 to October 1992.  As the Board has clearly 
stated in the previous Remands, what is needed is 
verification of the veteran's exact dates of each period of 
active duty for training and inactive duty training during 
that 15 year period.  

Further, the supplemental statement of the case that was 
issued in September 1998 noted that the following additional 
evidence had been received:

Request for verification of service to: US Army 
Reserve Personnel Center, with response 
received 02-02-98 referring the request to 
National Personnel Records Center.  
Request for records sent to VA Service Medical 
Records Center with reply received 12-24-97 
with no records reported.  
Letter to the veteran's National Guard Unit, 
Company D, 212th Signal Battalion dated 12-24-97 
with records received 02-02-98.  

The Board is unable to identify all of those requests or 
responses in the claims file.  Moreover, the supplementary 
documents that were received (apparently from the National 
Personnel Records Center, rather than the National Guard 
unit, as stated on the supplemental statement of the case) 
are essentially duplicative of those already of record.  At 
bottom, the RO's efforts in response to the Board's November 
1997 Remand (and the three previous Remands) were less than 
fruitful.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's November 1997 Remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

In view of the foregoing, an additional Remand is required 
despite the further delay, which is again regrettable.  

The Board also notes that the veteran's testimony during the 
April 1999 personal hearing appears to raise the issue of 
service connection for diabetes mellitus as secondary to the 
veteran's service-connected hypertension.  That issue has not 
yet been adjudicated and should be considered by the RO.  

Therefore, this case is again REMANDED to the RO for the 
following actions:  

1.  The RO should contact the agencies listed below 
and request that each and every period of active 
duty for training and inactive duty training be 
verified for the veteran's period of service from 
February 1977 to October 1992.  If necessary, 
additional requests should be made and documented.  

a.  The U.S. Army Reserve Personnel Center 
(ARPERCEN), ATTN:DARP-PAS, 9700 Page 
Boulevard, St. Louis, MO 63132-5200, and

b.  The commander of the veteran's National 
Guard unit, Company D, 212th Signal Battalion, 
(CA) (MSE), Arkansas Army National Guard, 
2600 Poplar Street, North Little Rock, AR 
72114-2399.

2.  Prior to undertaking any further action, the RO 
should ensure that the requested development has 
been fully completed.  

3.  The RO should then again consider the veteran's 
claims, including the issue of service connection 
for diabetes mellitus as secondary to his service-
connected hypertension.  If action taken remains 
adverse to him, he and his attorney should be 
furnished a supplemental statement of the case and 
they should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



